Defendant established prima facie that it had reasonable grounds to detain plaintiff as a suspected shoplifter (General Business Law § 218; see Johnson v Lord & Taylor, 25 AD3d 435 [2006]). Plaintiff failed to raise a triable issue as to the reasonableness of the detention (see Conteh v Sears, Roebuck & Co., 38 AD3d 314 [2007], lv denied 9 NY3d 814 [2007]). He voluntarily signed a confession that he intended to steal the merchandise, after which defendant called the police, who arrived 30 minutes later.
Defendant established its defense without the evidence that plaintiff sought to exclude.
We have considered plaintiffs remaining arguments and find them without merit. Concur — Lippman, EJ., Tom, Buckley, Moskowitz and Renwick, JJ. [See 2007 NY Slip Op 33234(U).]